Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent Commissioner of Corrections and Community Supervision finding petitioner guilty of violating certain prison disciplinary rules.
Petitioner commenced this CPLR article 78 proceeding challenging a tier III determination finding him guilty of violating certain prison disciplinary rules. The Attorney General has advised this Court that the determination has since been administratively reversed, all references thereto have been expunged from petitioner’s institutional record and the mandatory $5 surcharge has been refunded to petitioner’s inmate account. We note that the loss of good time incurred by petitioner as a result of the disciplinary determination should also be restored (see Matter of Garnes v Annucci, 144 AD3d 1277, 1277 [2016]). Otherwise, because petitioner has received all of the relief to which he is entitled, the petition must be dismissed as moot (see Matter of Ramirez v Annucci, 142 AD3d 1198, 1198 [2016]).
McCarthy, J.P., Egan Jr., Rose, Mulvey and Aarons, JJ., concur.
Adjudged that the petition is dismissed, as moot, without costs.